DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 03/30/2020. Claims 5-9 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: the claim recites the limitations “…configured to store data to be transmitted…”, “…information indicating that data to be transmitted…”, and “the user equipment” . Examiner suggests that:

The limitation “…configured to store data to be transmitted…” should be “…configured to store the data to be transmitted…”.

The limitation “…information indicating that data to be transmitted…” should be “…information indicating the data to be transmitted…”.

The phrase “the user equipment” should be “the terminal”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim recites the limitation “…the amount of to-be-transmitted data 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nigam et al (US20170264400).

	Regarding claim 5, the cited reference Nigam discloses a first base station (Fig. 1 discloses a first base station (20)) , comprising: a reception unit configured to receive information indicating whether data to be transmitted from a second base station to a terminal exist from the second base station (¶0012 discloses that a first base station in a wireless communication system is provided receives, from a second base station, information of data to be transmitted to a terminal) , when the data to be transmitted to the terminal are distributed by the second base station (¶0012 discloses that the data to be transmitted to a terminal through the second base station); and a control unit (¶0015 discloses that the base station includes a controller) configured to perform discontinuous reception (DRX) control for the terminal, when information indicating that data to be transmitted from the second base station to the terminal exist is received (¶0012 discloses that the controller transmits to the terminal, a monitoring request message requesting the terminal to monitor the second base station for example the MeNB 110 (i.e. first base station) triggers the UE to monitor the SeNB in a DRX activity time (See ¶0083)).

Claims 5-6, and 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozturket al (US20200169922).

	Regarding claim 5, the cited reference Ozturket discloses a first base station (Fig. 12B discloses a node 1204-1) , comprising: a reception unit (¶0164 discloses that the first node includes a receive processor 238) configured to receive information indicating whether data to be transmitted from a second base station to a terminal exist from the second base station (¶0156 discloses that node 1204-2 may receive downlink data from a data source 1222 for UE 120…based at least in part on receiving the downlink data, node 1204-2 may provide a downlink data indicator (e.g., via an Xn/X2 message) to node 1204-1), when the data to be transmitted to the terminal are distributed by the second base station (¶0156 discloses that node 1204-2 may receive downlink data from a data source 1222 for UE 120…node 1204-2 may buffer PDCP PDUs for the downlink data (i.e. to the UE 120)); and a control unit (¶0164 discloses that the first node includes a controller/processor 240) configured to perform discontinuous reception (DRX) control for the terminal, when information indicating that data to be transmitted from the second base station to the terminal exist is received (¶0156 discloses that node 1204-1 may page UE 120 and trigger UE 120 to resume a connection with node 1204-2. node 1204-2 may transmit the downlink data to UE 120 (i.e. received from a data source 1222) based at least in part on node 1204-1 paging UE 120 and triggering UE 120 to resume the connection with node 1204-2).

	Regarding independent claim 6, the cited reference Ozturket discloses all limitations of claim 5. Ozturket further discloses further comprising: a data storage unit configured to store data to be transmitted to the terminal which are distributed by the second base station (¶0198 discloses that UE is paged by the first node based at least in part on the indication of the downlink data... In some aspects, at least a portion of the downlink data is provided from the first node to the UE. In some aspects, the downlink data is buffered by the first node. In some aspects, at least a portion of the downlink data is received at the first node from the second node), wherein when the information indicating that data to be transmitted to the terminal exist is received, the control unit prevents the terminal from transitioning to a discontinuous reception state, even if the amount of to-be-transmitted data stored in the data storage unit is less than or equal to a predetermined threshold (¶0165 and ¶0166 disclose that the first node receive the indication of downlink data (which means data exist no empty buffer) for the user equipment, and may initiate paging for the user equipment, based at least in part on reconfiguring the SCG bearer. In some aspects, the user equipment is paged by the first node based at least in part o.n the indication of the downlink data. In some aspects, the user equipment context is used to transition the user equipment from the particular radio resource control communication state to another radio resource control state), and when information indicating that data to be transmitted from the second base station to the user equipment do not exist is received and when the amount of to-be-transmitted data stored in the data storage unit is less than or equal to the predetermined threshold, the control unit cancels preventing the terminal from transiting to the discontinuous reception state (¶0155 discloses that node 1204-1 and node 1204-2 may exchange Xn/X2 SCG data inactivity status report request/response messages…based at least in part on the response message, node 1204-1 may transmit an RRC release message to UE 120 to cause UE 120 to transition to the RRC inactive state. ¶0197 further discloses that the UE is transitioned to the inactive state based at least in part on an inactivity status report received from the second node).
Regarding claim 9, the claim is drawn to a state control method in a first base station performing substantially the same features of the base station of claim 5. Therefore the claims are subject to the same rejection as claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Ozturket al (US20200169922), in view of Loehr et al (US20170359850).

	Regarding claims 7-8, the cited reference Takeda discloses all limitations of claims 5 and 6 respectively, However, Loehr does not explicitly teach wherein the control unit prevents a timer for managing time when the terminal transitions to the discontinuous reception state from expiring by transmitting downlink control information to the terminal.
	In an analogous art Loehr teaches wherein the control unit prevents a timer for managing time when the terminal transitions to the discontinuous reception state from expiring by transmitting downlink control information to the terminal. (¶0138 discloses that PDCCH prevents the DRX inactivity timer to expire).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Loehr where the PDCCH can be reused as a DRX-Active command (Loehr, ¶0182).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462